Citation Nr: 1402267	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  07-36 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, beyond April 6, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to April 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 1998 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO determined the appellant did not meet the criteria for basic entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code.  Jurisdiction of the claim was subsequently transferred to the education section of the Atlanta, Georgia RO.

During the pendency of the appeal, the RO determined that the Veteran was not properly notified of his eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code; however, the RO denied the Veteran's claim because the delimiting date for the use of such benefits had expired.  

The Veteran testified at a hearing before a Veterans Law Judge at the RO in August 2013.  A transcript of that hearing is located in the Veteran's electronic (Virtual VA) file.  Additional records were received at the Veteran's Board hearing in August 2013, but these records are either duplicative of evidence already in the file or not pertinent to this issue.


FINDINGS OF FACT

1.  The Veteran entered service on September 24, 1986 and was involuntarily discharged from active duty on April 5, 1998.

2.  The Veteran's DD Form 214 indicates that he contributed to the MGIB educational assistance program but a September 27, 1985 MGIB form objectively demonstrates that the Veteran declined participation in the MGIB program and the Veteran did not revoke this declination during the period December 1, 1988 through June 30, 1989.  

3.  There is no objective evidence of record showing that the Veteran paid the requisite $1200 to be eligible for the program at the time of his discharge.  

4.  Due to administrative error, the Veteran was not notified of his eligibility to re-enroll in the MGIB educational assistance program at the time of his involuntary discharge.  

5.  During the course of this appeal, the Veteran reached his delimiting date for the use of MGIB educational assistance on April 6, 2008. 

6.  No physical or mental disability prevented the Veteran from initiating or completing an educational program during the ten year period following discharge from service.  


CONCLUSION OF LAW

The Veteran is no longer entitled to educational assistance benefits provided by the Montgomery GI Bill, as of April 6, 2008.  38 U.S.C.A. §§ 3011, 3031 (West 2002 & Supp 2013); 38 C.F.R. §§ 21.7050, 21.7051 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, beyond April 6, 2008.  

As the law is determinative of the issue on appeal and the pertinent facts are not in dispute, VA's duty to notify and assist the Veteran pursuant to 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013) is not applicable here.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  See VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  

The Veteran's DD Form 214 indicates that he entered active duty on September 24, 1985 and was released, involuntarily, on April 5, 1998.  

The Veteran applied for education assistance in June 1998, just two months following discharge from service.  The claim was denied because a September 1985 "Veterans' Educational Assistance Act of 1984 (GI Bill)" statement shows that Veterans are automatically enrolled in the GI program unless they affirmatively disenroll in the program within two weeks of the initial entry on active duty.  The Veteran signed the form indicating his election to disenroll in the program.  

The Form also notes that for Veterans who do not opt to disenroll from the program within two weeks of initial entry on active duty, $100 per month would be deducted from his basic pay for each of the first full 12 months of active duty.  

The 1985 statement, which was signed by the Veteran, shows that he elected to disenroll in the GI Bill on September 27, 1985, within the first two weeks of active service; however, the Veteran's DD Form 214 (Certificate of Release or Discharge from Active Duty) indicates, under Number 15a, that he contributed to post-Vietnam Era Veterans' Educational Assistance Program and was a high school graduate or equivalent.  

The Veteran has consistently maintained that he did contribute to the GI program, and is therefore entitled to educational assistance benefits under Chapter 30, Title 38 United States Code.  The Veteran reported at his August 2013 hearing, and in correspondence submitted throughout the appeal period, that he contributed to the Educational Assistance program by having money deducted from his pay checks.  The RO continued to deny the claim based on the signed September 1985 disenrollment form.  The Veteran requested that the RO obtain documentation from the Defense Finance and Accounting Service showing that he did, in fact, contribute money to the GI Bill for the first several months of service, as noted on his DD Form 214.  (See January 2006 VA Form 646).  The record contains no objective evidence to support the Veteran's assertions that he contributed to the MGIB Educational Assistance program.  

During the lengthy time period it has taken to fully development this claim, the RO and the Navy discovered that the Veteran was not properly notified of his eligibility to re-apply for educational assistance benefits at the time of his discharge from service.  The record reflects that the Veteran was involuntarily released from active duty as a result of physical disability, and therefore he should have been enrolled in the GI Bill (MGIB Program) in April 1998 based on involuntary separation.  

In an August 2008 letter to the Veteran, the Head of the GI Bill Program Section, Bureau of Naval Personnel, A.S., explained that she conducted a thorough review of his digital service record, and determined that (1) the Veteran declined enrollment in the MGIB Program upon initial entry in the Navy in September 1985; and, (2) that the Veteran should have been afforded an opportunity to enroll in the MGIB Program and make a lump sum payment of the $1200 required by federal law prior to leaving active duty because of an involuntary discharge at that time.  A.S. could find no evidence that the Veteran was so notified; however, A.S. explained that the Veteran had 10 years from the date of separation (April 1998) to use his education benefits, and the 10-year period following separation from service ended in April 2008.  

A.S. indicated that she was working with the VA RO to have the delimiting date extended due to administrative error.  In so doing, A.S. was requested to update the Veteran's file to reflect that the Veteran actually enrolled in the GI Bill program in April 1998.  The record shows that the A.S. prepared and submitted a form showing the Veteran's enrollment in the GI Bill program in April 1998, and that it was certified in August 2008.  

This corrective action only provides basic eligibility for educational assistance under the MGIB; it does not extend the delimiting date for the use of those benefits.  

Notwithstanding the efforts of A.S., the RO continued to deny the Veteran's claim for educational assistance under Chapter 35, Title 38 United States Code because the delimiting date of August 2008 had passed.  In essence, the Veteran should have been eligible for educational assistance at the time he filed his claim in June 1998, but the matter of basic eligibility was not resolved in his favor until after his delimiting date had passed.  

Under applicable law, Chapter 30 benefits must ordinarily be used within 10 years of the date of a veteran's last discharge or release from active duty.  See 38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  The Veteran's 10-year period for eligibility expired on April 6, 2008.  

VA has the authority to extend a period of Chapter 30 eligibility under the circumstances enumerated in 38 U.S.C.A. § 3031(b), (c), and (d) and 38 C.F.R. §§ 21.7050(e), (f), (g), 21.7051(a) (pertaining to, among other things, correction of military records, capture and holding as a prisoner of war by a foreign government or power, physical or mental disability preventing the initiation or completion of the chosen program of education, and the timing of satisfaction of the high school education eligibility criterion).  

The Veteran does not contend, nor does the record show, that he was unable to initialize or complete a chosen program of education due to physical or mental disability; or that he was captured and held as a prisoner of war by a foreign government or power.  In addition, there has been no correction in the Veteran's military records, including the recent enrollment form certified in 2008, that would affect the time limit for use of educational assistance beyond his delimiting date of April 6, 2008.  

In essence, the Veteran was unable to use any educational assistance due to administrative error.  The Board has thoroughly reviewed the statutes and regulations governing the commencement dates and ending dates for use of educational assistance in a compassionate attempt to right the administrative wrong described above, but unfortunately, and there is no legal basis upon which to extend the delimiting date in this case.  The law does not allow for an extension of the delimiting date on the basis of administrative error.

The Board has considered the doctrine of equitable tolling in an attempt to find an enrollment date at some point after discharge from service (instead of the date of discharge).  The doctrine of equitable tolling, however, does not apply to jurisdictional requirements.  See Bowles v. Russell, 551 U.S. 205, 214 (2007) (holding hold that 38 U.S.C.A. § 7266(a) was a jurisdictional statute and therefore the Court of Appeals for Veterans Claims did not have authority to equitably toll the time period for filing a notice of appeal).  The United States Supreme Court, however, recently found that the 120-day period for appealing a Board decision to the Court of Appeals for Veterans Claims is not jurisdictional, but rather a claim processing rule that does not have jurisdictional consequences.  Henderson v. Shinseki, 131 S.Ct. 1197 (2011). 

The pertinent law which limits entitlement to MGIB benefits to a ten year period, which begins on the date of the individual's last discharge or release from active duty, is not a jurisdictional requirement but rather a claim processing rule, which established the time limits within which the benefits must be used.  38 U.S.C.A. § 3031.  Thus, equitable tolling must be considered. 

The application of equitable tolling within the context of Veterans law stems from Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990), wherein the Supreme Court held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id.  In the current case, the Veteran's entitlement to benefits under the MGIB did not involve the filing of a defective pleading during the statutory period.  Furthermore, the Veteran was not induced or tricked by any VA misconduct into allowing a filing deadline to pass.  The Board finds that an administrative error by VA does not rise to the level of misconduct on the part of VA.  Misconduct implies bad faith or affirmative action or inaction, with malice or other ill will.  The Board finds no such evidence in this case. 

Equitable tolling has been expanded to apply not only where the claimant has been "induced or tricked by his adversary's misconduct" but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'" Barrett v. Principi, 363 F.3d 1316   (2004).  As indicated above, the Veteran has not alleged that he had a mental illness that precluded him from rational thought or deliberate decision making. 

Based on the above, any request for equitable tolling of the dates of his entitlement to his MGIB education benefits must be denied. 

The Board is sympathetic to the Veteran's position, in that he was clearly not provided information as to his eligibility for benefits at the time of his involuntary separation in April 1998.  However, it is well established that the Board cannot grant educational assistance benefits based upon the failure of U.S. Government employees to provide accurate information regarding eligibility.  See, e.g., Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of any obligation on VA's part to provide veterans with accurate information pertaining to eligibility for Chapter 30 benefits "cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met"); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  The Board has no authority to disregard the specific requirements enacted by Congress, and "neither VA nor the Court can extend [Chapter 30] benefits out of sympathy for a particular veteran."  Harvey, 6 Vet. App. at 422 (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).

Although the claim was originally based on whether the Veteran had basic eligibility to educational assistance under the MGIB, the appeal evolved into one of entitlement to an extension of the delimiting date, which passed during the pendency of this appeal.  To this end, the Veteran's argument is now one of equity.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

A grant of equitable relief is solely within the discretion of the Secretary of Veterans Affairs, and is not within the jurisdiction of the Board.  See McCay v. Brown, 8 Vet. App. 378 (1995); Harvey v. Brown, 6 Vet. App. 416 (1994).  See also 38 C.F.R. § 2.7 (2013).


ORDER

The appeal is denied.  



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


